Citation Nr: 0714698	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of 
fracture of right femur, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for a right hip 
disorder, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for residuals of 
fracture of the mandible, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1953 to 
January 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2003 and March 2005 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran cancelled his May 2006 Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination of record regarding all his 
increased rating claims currently on appeal, with the 
exception of the dental claim, was in August 2004.  
Subsequently, including in a November 2004 Form 9 Appeal, the 
veteran asserted that his service-connected disorders have 
increased in severity.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, the case must be 
returned to the RO for a more contemporaneous examination.  

The veteran's dental evaluation was in November 2004, however 
the examination results do not provide the information 
necessary to evaluate the veteran under the applicable rating 
criteria.  Hence the veteran should be afforded a new dental 
examination which would allow for an evaluation under the 
appropriate diagnostic codes, to specifically include Code 
9905.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his increased rating 
dental claim.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his increased rating claim for residuals 
of fracture of the mandible, (b) the 
information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.  
    
2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected right and left 
knees, right hip and right femur.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorders.  It should also be indicated 
whether there is any additional 
functional loss due to pain or flare-ups 
of pain supported by adequate objective 
findings, or weakness on movement, excess 
fatigability; or incoordination.  
Examination findings should be reported 
to allow for evaluation of the 
disabilities to include the following:

a.)  Right and Left Knees: range of 
motion evaluations and whether there 
is slight, moderate or severe 
recurrent subluxation or lateral 
instability;  

b.)  Right Femur: whether there is 
malunion with slight, moderate or 
marked knee or hip disability, 
fracture of surgical neck with false 
joint, fracture of shaft or 
anatomical neck of with nonunion 
with or without loose motion;

c.)  Right Hip: range of motion 
evaluations and whether there is 
ankylosis and/or abduction, and if 
either or both are present a 
description of severity.  
		
The examiner also should comment on the 
impact the veteran's service-connected 
disorders have on his ability to be 
gainfully employed, taking under 
consideration his level of education and 
training.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected residuals of 
fracture of the mandible.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disorder under the appropriate diagnostic 
codes to include range of motion 
evaluation of temporomandibular 
articulation with inter-incisal ranges, 
with and indication whether the ranges 
are 31 to 40 mm, 21 to 30 mm, 11 to 20 
mm, or 0 to 10 mm.  Range of lateral 
excursion also is to be provided.  The 
examiner also should comment on whether 
the veteran's missing teeth are due to 
residuals of mandible fracture.  If the 
examiner finds this to be the case, then 
a detailed rationale should be furnished 
to include comments on the November 2004 
opinion which indicated that the missing 
teeth were not due to the residuals of 
the mandible fracture.  It should also be 
noted whether there can be restoration of 
the missing teeth by prosthesis.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




